        Case 1:21-cr-00016-SPW Document 70 Filed 09/16/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                 CR21-16-BLG-SPW
                     Plaintiff,

 vs.                                          ORDER


 LONNIE BURDETTE PORTER,

                     Defendant.



       Upon the Defendant's Motion to Allow Karen Porter to Appear by Video at

Forfeiture Hearing,(Doc. 69), and for good cause appearing,

       IT IS HEREBY ORDERED that Karen Porter shall appear by video at the

Forfeiture Hearing set for Thursday,September 23,2021 at 1:30 p.m. MDT.

The call-in information for the ZOOM video call will be e-mailed from Chambers

to David Duke at DDukelawO 1@gmail.com on Friday, September 17, 2021. It is

up to Mr. Duke to provide this information to Karen Porter.
Case 1:21-cr-00016-SPW Document 70 Filed 09/16/21 Page 2 of 2
